Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 1 of 13
                                                                               1

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 18-CV-80305-WPD




            KENNETH WOLINER, M.D.,

                         Plaintiff,

              vs.

            MARTHA SOFRONSKY, KRISTEN
            SUMMERS, LOUISE WILHITE ST. LAURENT,
            and LUCY GEE,

                         Defendants.




                                   - - -



                                            North Palm Beach, Florida
                                            Friday, October 19, 2018
                                            10:03 a.m. - 12:56 p.m.
                                             1:30 p.m. - 3:05 p.m.

                                   - - -




                                           DEPOSITION

                                               OF

                                    KENNETH WOLINER, M.D.




                    Palm Beach Reporting Service, Inc.    561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 2 of 13
                                                                               2

       1    APPEARANCES:

       2      ON BEHALF OF THE PLAINTIFF:

       3            KENNETH WOLINER, M.D., PRO SE
                    23086 Island View Drive
       4            Number 6
                    Boca Raton, Florida 33433
       5            BY: KENNETH WOLINER, M.D., PRO SE

       6      ON BEHALF OF MARTHA SOFRONSKY:

       7            TAYLOR LAW GROUP, LLC
                    1806 North Flamingo Road
       8            Suite 322
                    Pembroke Pines, Florida 33028
       9            BY: BRODERICK TAYLOR, ESQ.

      10      ON BEHALF OF KRISTEN SUMMERS,
              LOUISE WILHITE-ST. LAURENT, and LUCY GEE:
      11
                    WILLIAMS, LEININGER & COSBY, P.A.
      12            11300 U.S. Highway One
                    Suite 300
      13            North Palm Beach, Florida 33408
                    BY: JAMES O. WILLIAMS, JR., ESQ.
      14
              ALSO PRESENT:
      15      (Appearing by telephone)

      16            KRISTEN SUMMERS
                    LOUISE WILHITE-ST. LAURENT
      17            LUCY GEE

      18

      19

      20

      21

      22

      23

      24

      25




                    Palm Beach Reporting Service, Inc.    561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 3 of 13
                                                                               3

       1                            I N D E X

       2
            WITNESS                      Direct Cross Redirect     Recross
       3
            KENNETH WOLINER, MD.
       4
            By Mr. Williams                 4
       5

       6

       7                          E X H I B I T     I N D E X

       8
            NUMBER                    DESCRIPTION                  PAGE
       9
            Defendant's   1     March 13, 2015 letter              66
      10    Defendant's   2     Election of Rights                  67
            Defendant's   3     Election of Rights                  68
      11    Defendant's   4     Respondent's Proposed               69
            Defendant's   5     Respondent's Exceptions             70
      12    Defendant's   6     Notice of Hearing                   71
            Defendant's   7     Notice of Appeal                    73
      13    Defendant's   8     Appellant's Initial Brief           73
            Defendant's   9     Appellant's Reply Brief             77
      14    Defendant's   10A   Photo                               102
            Defendant's   10B   Photo                               102
      15    Defendant's   10C   Photo                               102
            Defendant's   11    December 4, 2011 letter             131
      16    Defendant's   12    August 23, 2011 letter              133
            Defendant's   13    November 14, 2011 letter            136
      17    Defendant's   14    Letter                             137

      18

      19

      20

      21

      22

      23

      24

      25




                      Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 4 of 13
                                                                               4

       1               The deposition of KENNETH WOLINER, M.D. was taken

       2    before me, Melanie Wustrau, RMR-CRR, Notary Public, State of

       3    Florida at Large, at 11300 U.S. Highway One, North Palm Beach,

       4    Florida, on Friday, October 19, 2018, beginning at 10:03 a.m.

       5    pursuant to the notice in said cause for the taking of said

       6    deposition, which is attached to the Court file herein, at the

       7    instance of the Defendants, Kristen Summers, Louise Wilhite-St.

       8    Laurent, and Lucy Gee in the above-entitled cause pending in

       9    the above-named Court.

      10    THEREUPON,

      11                           KENNETH WOLINER, M.D.

      12    being by me first duly sworn to tell the whole truth, as

      13    hereinafter certified, testified as follows:

      14                             DIRECT EXAMINATION

      15         Q.    (BY MR. WILLIAMS)   Would you state your full

      16   name for the record, please, sir.

      17         A.    It's Dr. Kenneth Woliner.

      18         Q.    And, Dr. Woliner, you're the plaintiff in the

      19   case that has been filed against my clients, Kristen

      20   Summers, Louise Wilhite-St. Laurent, and Lucy Gee; is that

      21   right?

      22         A.    Yes.

      23         Q.    What's your current residence address, sir?

      24         A.    23086 Island View, No. 6, Boca Raton, 33433.

      25         Q.    And how long have you lived at that address?




                      Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 5 of 13
                                                                             139

       1    sent it but we sent multiple different things to the

       2    Department of Health, we complied with that.

       3         Q.     You claim in your lawsuit that my clients were

       4    involved in a conspiracy to violate your civil rights; do

       5    you recall that?

       6         A.     Yes.

       7         Q.     What is it that my clients supposedly conspired

       8    to do?

       9         A.     Your clients, St. Laurent and Summers, took an

      10    audio recording that had exculpatory evidence on it,

      11    including comments where over two hours that there's a

      12    discussion between myself and Martha Sofronsky about how

      13    her daughter was diagnosed with cancer at five different

      14    treatment centers, and how that she was referred to a

      15    cancer oncologist and how they decided to not pursue that.

      16    That information was on that audio recording.

      17                That St. Laurent and Summers destroyed that

      18    audio recording by discarding the only copy of it when

      19    they had a statutory obligation to preserve it for five

      20    years.

      21                That when my attorney, David Fursteller,

      22    attempted to get that recording by making a public record

      23    request/evidence request/preservation letter, St. Laurent

      24    negligently or fraudulently told Fursteller we have no

      25    duty to preserve that evidence or public record, we have




                      Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 6 of 13
                                                                             140

       1    no duty to reacquire that evidence or public record,

       2    which, unfortunately, Mr. Fursteller relied upon and

       3    didn't pursue further.

       4               When I tried to obtain that public record on

       5    June 12th through September 14th with multiple attempts;

       6    that multiple employees at the Department of Health,

       7    instead of even looking at the Statute 119.011 of what a

       8    public record is or any other responsibility it had, they

       9    stonewalled and prevented me from getting access to it.

      10    They didn't even attempt to contact Mrs. Sofronsky when

      11    the recording might have been able to be found before it

      12    was lost completely and lost permanently and because of

      13    that, the actions of St. Laurent and Summers, as well as

      14    other people at the Department of Health, of not providing

      15    that public record made it so I couldn't be able to prove

      16    to the Board of Medicine at the exception phase or the

      17    First DCA at the appellate phase that that tape recording

      18    was not a true indication of what happened during that

      19    April 29th, 2013 bereavement session.

      20               All the other things that go along with that, of

      21    the damage to my reputation and career, to my business,

      22    are related to that conspiracy.

      23               Now, there could be reasons for that and that's

      24    part of discovery, to figure out whether it be reasons

      25    that St. -- that she didn't like someone attacking her




                    Palm Beach Reporting Service, Inc.    561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 7 of 13
                                                                              141

       1    fiefdom for the last 24 years.       It could be that St.

       2    Laurent wanted to be able to get promoted and she's now

       3    interim general counsel.      That Summers wanted to be

       4    promoted and she now has a higher paid position too.

       5    There could be multiple reasons for them to do this.          But

       6    that conspiracy between multiple people to the time we

       7    have due process is actionable and I'll pursue it.

       8         Q.     What is it that it is that you believe is the

       9    object of this conspiracy?

      10         A.     Well, that sounds like a legal conclusion, so

      11    I'm not really sure what you're describing.         So if there's

      12    a specific term that you're using that a term of art, I'm

      13    not sure if I understand what you're asking.

      14         Q.     Sir, it's very simple.     You've claimed in your

      15    lawsuit that there is a conspiracy.       My question for you

      16    is, a conspiracy to do what?

      17         A.     Well, a conspiracy could have multiple, we'll

      18    say, goals or multiple effects.       One goal of covering up

      19    the recording by destroying, not just concealing, but

      20    destroying evidence, destroying public records is it makes

      21    it harder for St. Laurent or Summers to be disciplined for

      22    what they did.     It makes it easier for them to get

      23    promoted.    So there's goals for benefitting themselves.

      24                But as for goals of harming me?       Well, I could

      25    see how either Gee or St. Laurent or Summers or anyone




                      Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 8 of 13
                                                                             142

       1    else could respond to the complaints I filed against other

       2    healthcare practitioners in a way to be able to go after

       3    me with great zeal and so those are two goals of a

       4    conspiracy right there.

       5           Q.     Do you have any evidence that suggests that Ms.

       6    Gee was involved in any conversation with Ms. Summers or

       7    Ms. St. Laurent about a conspiracy against you?

       8           A.     When your law firm stops opposing my discovery

       9    requests, I'll have that evidence.

      10           Q.     Do you have any evidence, as we sit here today,

      11    to support the idea that Ms. Gee was involved in any

      12    discussions with either Ms. St. Laurent or Ms. Summers

      13    about a conspiracy against you?

      14           A.     The evidence I have are these blank e-mails that

      15    are whited out and blacked out and inference from them is

      16    that there's something on there that they don't want me to

      17    see.

      18           Q.     You made a comment a few moments ago that Ms.

      19    Summers and Ms. St. Laurent not only concealed but

      20    destroyed evidence.         Do you remember that?

      21           A.     Yes, I did.

      22           Q.     What evidence are you aware of that they

      23    destroyed any evidence?

      24           A.     The April 29th audio recording.       It was only on

      25    that MP3 recording device.         They had a statutory duty, not




                        Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 9 of 13
                                                                             143

       1    even that, a constitutional duty to preserve that for five

       2    years.    That recording was used by them and background

       3    material at the very minimum, as well as being used during

       4    the hearing and by public records standpoints they are

       5    required to keep it for five years and they didn't.           They

       6    didn't.     And in every cop show on TV, you can't take the

       7    gun and throw it away.      You can't throw away evidence, and

       8    that's what they did.      By giving evidence to someone that

       9    had no duty to preserve it is the same thing by giving it

      10    to your friend, hide this for me so you don't hide it

      11    yourself.     And they destroyed evidence.

      12         Q.      You know that what happened was that the

      13    recording was given back to its owner, Ms. Sofronsky;

      14    right?

      15         A.      Actually, the recording device might be owned by

      16    Mrs. Sofronsky but the recording itself became a public

      17    record and the recording, I am clear on, had to be either

      18    kept or a copy to be kept for five years and that nothing

      19    that you are going to say here is going to change what the

      20    Florida Constitution, the Florida Statutes what they say

      21    or what Judge Blanc said.

      22         Q.      You're aware that all that happened was that the

      23    recording device with the recording on it was given back

      24    to Ms. Sofronsky; correct?

      25         A.      No, the recording device carrying a public




                      Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 10 of 13
                                                                             144

        1   record that was required to be kept for five years and

        2   that the evidence that was used in a trial and used back

        3   for trial was discarded and destroyed.          And you might say

        4   the word given, I could say I could give something in to a

        5   dumpster and throw it in but the thing is it's still

        6   thrown away.

        7         Q.     You know that this wasn't put into a dumpster,

        8   don't you?

        9         A.     This was given to someone that had no statutory

      10    control or responsibility to preserve it and by doing what

      11    they did is that they broke the law.        They broke the law.

      12    At the very minimum, it's a misdemeanor in Chapter 119.

      13    They broke the law.

      14          Q.     You know that they did not destroy evidence,

      15    don't you?

      16          A.     No, I do not know that.     And so we can go back

      17    and forth and so this will be the last time I'm going to

      18    answer your question and you can either move on or we can

      19    be able to adjourn for another thing and I will file a

      20    motion for protective order because this is harassment at

      21    this point.

      22          Q.     Do you have any evidence that anything was done

      23    with this recording device and the recordings on it other

      24    than giving it back to Ms. Sofronsky?

      25          A.     I have evidence that they listened to that




                       Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 11 of 13
                                                                               145

        1   recording from start to beginning where Ms. St. Laurent

        2   described in an e-mail to my attorney that she heard Ms.

        3   Sofronsky enter the reception area, get greeted by staff,

        4   talked with them, walked back to my office and had a

        5   conversation with me.       And so with that said, yes, there

        6   was other things done, that that recording was used in

        7   multiple different ways, used for the trial, and thrown

        8   away, discarded, destroyed and these are things that your

        9   clients did, and with that said, that's what I know.

      10          Q.     When you used the term "thrown away, discarded

      11    or destroyed," you're referring to my clients returning

      12    the device to Ms. Sofronsky, aren't you?

      13          A.     At this point, I'd like to adjourn to be able to

      14    file a motion for protective order.        I think that you are

      15    harassing me at this point and at this point I'm not -- I

      16    think that you're just asking the same thing over and over

      17    and over again to try to get a different response.             These

      18    are asked and answered and I think that we're done.

      19          Q.     So you're terminating the deposition at this

      20    point, Doctor?

      21          A.     I'll give you the opportunity to move on to

      22    another subject.

      23          Q.     I want you to answer the question that I have

      24    asked, which is, do you have any evidence that my clients

      25    did anything other than return the MP3 device and the




                       Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 12 of 13
                                                                                    146

        1   recording on it to Ms. Sofronsky?

        2           A.      Yes, I do.

        3           Q.      What is that?

        4           A.      In addition to all the things you just said is

        5   that St. Laurent told Mr. Fursteller by e-mail that she

        6   had no duty to preserve that evidence, no duty to

        7   reacquire it and that was a lie.           That was untrue.      That

        8   is not what the law says.           That covered things up.

        9                   With this said, your clients have done other

      10    things besides just give something innocently to someone

      11    else.        And with this said, I think I've answered your

      12    question.

      13            Q.      What other evidence do you have of what my

      14    clients have done?

      15            A.      I'm going to adjourn this meeting.      I'd like to

      16    be able to put on the record that I'm going to adjourn

      17    this meeting.           I'll file a motion for protective order.

      18            Q.      To be clear, Doctor, before you leave, if you

      19    require us to come back and spend additional time and

      20    monies, we'll seek relief from the court.            Do you

      21    understand?

      22            A.      Sure.

      23            Q.      So you're terminating the deposition?

      24            A.      I'm terminating the deposition because you're

      25    harassing me.




                         Palm Beach Reporting Service, Inc.   561-471-2995
Case 9:18-cv-80305-WPD Document 89-1 Entered on FLSD Docket 10/26/2018 Page 13 of 13
                                                                             147

        1               MR. WILLIAMS:    I'll take it.

        2               DR. WOLINER:    I'll read.

        3               (At 3:05 p.m., the deposition adjourned.)

        4

        5

        6

        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                     Palm Beach Reporting Service, Inc.   561-471-2995
